DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 depends on claim 5 which is cancelled, thus claim 8 has improper dependency.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7, 9, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cato (US 5822714) in view of Nikitin et al. (US 20090231142). 
Re claim 1, Cato teaches using an RF transmitting system to propagate an RF signal through the container from a first side to a second side (FIG. 1, signal from 122 passes through sides 108 of the container);  receiving and creating a measurement of the RF signal on the second side (via the RFID tags 112-140 which are read and then stored in memory); using the measurement and an algorithm to alter the RF transmitting system (abstract+ wherein the numbers are stored in memory 123 after being retrieved which is interpreted as using the measurement and an algorithm (functionally equivalent to software/ operation of base station 120 which alters the system 120 by storing the numbers in memory); and inventorying the RFID tagged items in eh container (col 5, lines 5+).  The Examiner notes it would have been obvious to use an algorithm or to automate / provide information such as to automate/ use software/ programming to perform such steps.  As the tags are read on the second side, they are interpreted as being measured and thus is a receiving system on the second side that measures the RF signals propagating through.
Cato teaches action to be taken by the operator and hence is silent to a host system in communicating with the transmitting and receiving with algorithms to maximize power transmission from the first to second side by altering characteristics based on the measured RF signal received.
In analogous art, Nikitin et al. teaches testing RFID response and determining whether or not the RFID tag recognized the signal and adjusting antenna characteristics (increasing the power) for transmissions of the RFID reader to the tag in response to the reader signals output (FIG. 7 and claims 4+).
Prior to the effective filing date, it would have been obvious to combine the teachings of Cato with those of Nikitin et al.
One would have been  motivated to do this in order to use the to use the measured RF signals to adjust antenna characteristics for more intelligent adjusting for reading of tags, as opposed to just resulting to the manual actions as taught by Cato, in order to ensure that items are being read, and providing expected results over manual adjustment.  The transmitting system is interpreted as what transmits the signal to the tags, the receiving system is the tags outside/ second side, and the host system is the electronics and software that adjusts in response to the received signals.  
Re claim 2, as discussed above, increasing the power is one way the system can maximize the RF signal received, and is interpreted as altering the transmitting system.  
Re claim 3, the limitations have been discussed above as the items in the container are identified in Cato.
Re claim 4, the limitations have been discussed above wherein the perimeter tags when read (received) and then provided to the system.  Though silent to separate systems to send and receive, it would have been obvious to separate into parts that which is formed integrally based on system constraints, modularity, distributed computing, etc.  Further, as discussed by Nikitin et al., the signal is measured in that it is detected or not detected (FIG. 7 and FIG. 9).
Re claim 6, the Examiner has interpreted that when the perimeter tags are read without items in the container, this measurement is used to maximize propagation through the container by providing an indication to the operator as to a condition when propagation is not maximized so that the operator can take action.  Alternatively, the host system via its connection wot the RF transmitting system is interpreted to adapt parameters (signal strength) which is used to maximize propagation by ensuring that the tags are read.  
 	Re claim 7, an antenna is interpreted as having a beam pattern via its output signal.  The claim does not recite limitations on optimizing a beam pattern.  The beam pattern is adjusted when the power is adjusted.
Re claim 9, the Examiner has interpreted that the RF signal radiated from the antenna comprises at least one directional beam along one vector.
Re claim 18, the limitations have been discussed above.  
Re claim 19, the Examiner notes that “adapt” is broadly interpreted as discussed above, and therefore the measurement of the transmitted signal is used to adapt the transmitting/ receiving system such as by storing the perimeter tags when read without items in the container, or a subsequent use for tags being read in the container.   Also, adapt can be interpreted as being met by increasing the power as discussed above.
Re claim 20, the transmitting system transmits a signal to tags in or outside of the container and creates a magnetic and electric field pattern and the radio signal is interpreted as along a vector in a direction towards the perimeter and internal tags of the container. 
Re claims 21-23, the first side is outside the container and the second side is outside the container such as where the perimeter tags.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cato/ Nikitin et al., as discussed above, in view of Sabeta (US 20110084834).
Re claim 8, the teachings of Cato/ Nikitin et al. have been discussed above but are silent to an antenna array on both the first and second side.  Cato et al. teaches an array of antennas on the back (second side) via the perimeter RFID tags, but the base station only is taught by a single antenna.
Sabeta teaches an RFID reader with an antenna module 54 that can include an antenna array, thus interpreted as an array on the first side.  
Prior to the effective filing date it would have bene obvious to combine the teachings for reader coverage/ range.
One parameter of the arrays are adopted by the host system in that the reading of the perimeter tag arrays provides information that is adopted by the host system (via being provided to the reader) in adjusting power/ characteristics via determining if all the tags are read.  Alternatively, one parameter of the base station array is adopted by the host system in that the data received by the reader is used to adjust power/ characteristics.
Claim(s) 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cato/ Stawar et al. (US 20080231432), as cited in the previous action.   
Re claim 10, Cato teaches using an RF transmitting system to propagate an RF signal through the container from a first side to a second side (FIG. 1, signal from 122 passes through sides 108 of the container);  receiving and creating a measurement of the RF signal on the second side (via the RFID tags 112-140 which are read and then stored in memory); using the measurement and an algorithm to alter the RF transmitting system (abstract+ wherein the numbers are stored in memory 123 after being retrieved which is interpreted as using the measurement and an algorithm (functionally equivalent to software/ operation of base station 120 which alters the system 120 by storing the numbers in memory). The Examiner notes it would have been obvious to use an algorithm or to automate / provide information such as to automate/ use software/ programming to perform such steps.  
Cato teaches using the values to take action but is silent to altering to maximize propagation (power/ antenna characteristics).
Stawar et al. teaches an automatic gain control automatically adjusts transmit power and attenuation to provide dynamic real time power control so that power is adjusted in order to read the tags that are supposed to be read within a given area.  
Though silent to a host and receiving system, it would have been obvious to have a host and receiving system such as to receive the signals and connect to the transmitter in order for the dynamic control to occur.  Alternatively, such “systems” can broadly be interpreted as software/ modules, as an obvious expedient.
Prior to the effective filing date, it would have been obvious to combine the teachings to have control to adjust the power of the system to ensure that the read signals are reaching the desired areas with an appropriate and efficient amount of power, thus providing expected results over manual adjustment (action).
Re claim 11, the antenna sends a signal which is received by the tag and sent by the tag back to the antenna of the system 100. Therefore each of the systems are capable of transmitting (a signal) and receiving (a signal).
Re claim 12, the limitations have been discussed above re claim 5.
Re claim 13, the second system (perimeter tags) is interpreted as an array of antennas that generate a directional RF signal.  Further, alternatively, the use of an array on the system/ host side would have been obvious based on system constraints such as sizing of distances, to produce expected results via mere duplication of parts for expected results. 
Re claim 14, the Examiner has interpreted that the interrogation signals and reply signals, as radio signals at radio frequencies, are electromagnetic waves, wherein electromagnetic waves have electric and magnetic fields. 
Re claim 15, the perimeter tags have been discussed above.
Re claim 16, the perimeter tags are discussed above as outside the container.
Re claim 17, the Examiner has interpreted that the perimeter tags would have been obvious to be less sensitive than the unknown tags due to the distance away from the interrogation signal.  


Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive in light of the new art above.  Re the rejection of claims 10-17, the Examiner maintains that adjusting a power is an obvious expedient to ensure proper reading/ coverage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887